Title: [Diary entry: 14 January 1790]
From: Washington, George
To: 

Thursday 14th. At the hours appointed, the Senate & House of representatives presented their respective Addresses—The Members of both coming in Carriages and the latter with the Mace preceeding the Speaker. The Address of the Senate was presented by the Vice-President and that of the House by the Speaker thereof. The following Gentlemen dined here to day. viz. Messrs. Henry & Maclay of the Senate and Messrs. Wadsworth, Trumbull, Floyd, Boudinot, Wynkoop, Seney, Page, Lee, & Mathews of the House of Representatives and Mr. John Trumbull.